Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
1.	Applicants state: “In the Office Action the Examiner has taken the position that the additional layer 609 is the second pressure-sensitive adhesive/adhesive layer on the basis of the description of the paragraphs [0158] and [0178] in the specification of Wolk. Applicant respectfully disagrees. Wolk does not disclose a pressure-sensitive adhesive/adhesive layer as an example of the additional layer 609 in the paragraph [0071] in the specification. It is submitted that if the additional layer 609 is a second pressure-sensitive adhesive/adhesive layer, as asserted by the Examiner, then the additional adhesive layer 610 will be placed on the additional layer 609. If so, there are two adhesive/adhesive layers, which is extremely irregular.”
2.	The Examiner respectfully submits that something may very well be uncommon, but that is not the legal standard to judge whether it teaches and/or suggests the claimed limitations.
3.	Applicants state: “In addition, Wolk describes in the paragraphs [0158] and [0178] in the specification that a pressure-sensitive adhesive/adhesive layer can be added. However, Wolk describes that the pressure-sensitive adhesive/adhesive layer is used for adhering an optical substance or a lighting device to a substance such as a vehicle dashboard or a painted wall ((0158]), or for adhering a reflector to a light guide ((0178]). That is, the pressure-sensitive adhesive/adhesive layer described in the paragraphs [0158] and [0178] in the specification of Wolk is not a pressure-sensitive adhesive/adhesive layer to be provided on both sides of the low refractive index layer (nano-voided polymeric layer 605).”
4.	The Examiner respectfully submits that paragraph 0178 is much general in that it includes the use of PSAs as the “additional layer”: “[i]n some embodiments, the additional layer comprises an adhesive layer so that the optical article can be adhered to a variety of surfaces for different applications as described herein. Suitable adhesives include optically clear PSAs, optically diffuse PSAs such as those described above…” (emphasis added) (paragraph 0178). As such, the Examiner submits that Applicants’ assertion above in that this layer is not a PSA, is incorrect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 28, 2022